Citation Nr: 0400267	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  91-51 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left wrist 
ankylosis, currently assigned a 40 percent evaluation.  

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of a left elbow injury, status post 
ulnar nerve surgeries, with degenerative joint disease, for 
the period prior to December 13, 1997.

3.  Entitlement to an increased rating in excess of 20 
percent for residuals of a left elbow injury, status post 
ulnar nerve surgeries, with degenerative joint disease, for 
the period on and subsequent to December 13, 1997.

4.  Entitlement to special monthly compensation based on loss 
of use of one hand (the left hand).  

5.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability of the left eye, claimed as 
blindness, resulting from March 1995 VA treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1953 to September 
1957.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1990 rating decision by 
the San Juan, Puerto Rico, Regional Office, which confirmed a 
10 percent evaluation for residuals of a left elbow injury 
with degenerative joint disease.  In July 1992, the Board 
remanded the case to the San Juan Regional Office for 
additional evidentiary development.  Appellant subsequently 
appealed a September 1996 rating decision, which confirmed a 
40 percent evaluation for left wrist ankylosis (minor upper 
extremity) and denied special monthly compensation based on 
loss of use of one hand (the left hand); and a November 1996 
rating decision, which, in part, denied a total rating for 
compensation purposes based on individual unemployability and 
§ 1151 benefits for additional disability of the left eye, 
claimed as blindness, resulting from VA treatment.  
Jurisdiction over the case was subsequently transferred to 
the St. Petersburg, Florida, Regional Office (RO).  A 
September 1997 RO hearing was held.  

An August 1998 decision review officer's determination 
reclassified the service-connected left elbow disability as 
residuals of a left elbow injury, status post ulnar nerve 
surgeries, with degenerative joint disease, and increased the 
evaluation for that disability from 10 percent to 20 percent, 
effective December 13, 1997.  The Board has, accordingly, 
reframed the left elbow disability rating issue on appeal as 
set forth on the title page.  See AB v. Brown, 6 Vet. App. 35 
(1993).

A May 1999 Board decision granted a total rating for 
compensation purposes based on individual unemployability 
(thereby rendering moot that issue), and remanded the 
remaining appellate issues to the RO for additional 
evidentiary development.  The Board construes the appellate 
issues as limited to those delineated on the title page of 
this remand.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

With respect to procedural matters, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002) became law.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
was generally considered to be applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

With respect to the appellate issues, although the RO issued 
appellant a VCAA letter, the March 2003 VCAA letter in 
question is deficient.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For example, that VCAA letter is very 
general and cursory, and as to the § 1151 benefits appellate 
issue, erroneously advised appellant that VA fault must be 
shown.  However, it should be pointed out that since 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) are inapplicable.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997).  The amended § 1151 precludes 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  
However, the pre-amendment "strict liability" version of 
§ 1151 is applicable in the instant case.  

With respect to appellant's § 1151 benefits claim, in a July 
1996 written statement, he alleged eye impairment due to 
treatment received at the San Juan VA Medical Center.  
However, in an October 1996 written statement, he alleged 
impairment of the left eye due to treatment received at the 
Tampa, Florida, VA Medical Center on March 13, 1995.  During 
a September 1997 RO hearing, appellant alleged that Coumadin 
treatment by VA for a left lower extremity disability caused 
bleeding inside his eyes.  Although in 1999, the RO sought 
appellant's San Juan VA Medical Center clinical records, that 
Medical Center advised that his records had been transferred 
to Orlando, Florida, VA Outpatient Clinic.  Although the RO 
subsequently obtained certain clinical records from the 
Orlando, Florida, VA Outpatient Clinic, the evidentiary 
record does not include clinical records documenting 
treatment with Coumadin in the early or mid-1990's as 
alleged.  Furthermore, it does not appear from the record 
that the RO has sought any relevant clinical records from the 
Tampa, Florida, VA Medical Center.  Available clinical 
records currently of record include findings and/or diagnoses 
for diabetes, cataracts, macular edema, and diabetic 
retinopathy.  

With respect to the increased ratings appellate issues, in a 
September 2003 informal hearing presentation, appellant's 
representative asserted that appellant has not been afforded 
recent VA examination to determine the nature and severity of 
his left upper extremity disabilities in question.  The 
record indicates appellant's left upper extremity 
disabilities were last examined by VA in late 1997, several 
years ago.  Adequate medical examination is deemed warranted 
for the Board to equitably decide these increased ratings 
appellate issues, and should therefore be arranged by the RO.   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the appellate issues, 
including which evidence is to be 
provided by the appellant, and which by 
VA.  The RO must review the claims 
folders and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the appellate issues, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  See 
Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.  

2.  The RO should contact and request the 
appellant to provide any additional, 
relevant treatment records pertaining to 
the service-connected left upper 
extremities disabilities and the § 1151 
benefits issue involving the left eye 
(not presently associated with the claims 
folders), as well as the complete names 
and addresses of any physicians or 
medical facilities which have provided 
such treatment.  All available, actual 
clinical records or legible copies 
thereof (as distinguished from 
physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folders, 
should be obtained from the specified 
health care providers, including, but not 
limited to, any such records from the San 
Juan, Orlando, and Tampa VA Medical 
Centers (particularly any additional 
medical records for the periods prior, 
during, and subsequent to the alleged 
March 1995 Coumadin treatment and 
bleeding in the eye (such as hospital 
discharge summaries, doctors' orders, 
nurses' notes, progress notes, laboratory 
studies, anesthesia records, operative 
records, etc.); and any relevant medical 
incident or investigative reports 
pertaining to the appellant's left eye 
disability with loss of vision).  The 
records custodian should certify in 
writing that such records provided are 
all that are available.  The appellant's 
assistance in obtaining such records 
should be requested to the extent 
indicated, and he should be requested to 
sign and submit appropriate consent forms 
to release any private medical records to 
the VA.  Any such records should be 
obtained and associated with the claims 
folders.

3.  With respect to the issue of § 1151 
benefits for additional disability 
involving the left eye, claimed as 
blindness, resulting from March 1995 VA 
treatment, the RO should arrange for a VA 
ophthalmologist to review the entire 
claims folders and express opinion, 
including the degree of probability 
expressed in terms of is it at least as 
likely as not (i.e., is there at least a 
50 percent probability), regarding the 
following questions:  (a) Was treatment 
provided by VA during the alleged period 
in question proper; (b) did VA medical 
personnel fail to order appropriate 
diagnostic tests, timely diagnose, and/or 
properly treat the appellant's left eye, 
and that but for such VA actions or 
inactions, the appellant's left eye 
disability would not have occurred; (c) 
did such VA treatment cause any permanent 
additional disability involving the left 
eye, and if so, what is the additional 
disability; and (d) did such VA treatment 
permanently worsen any preexisting left 
eye disability that may have been present 
(versus the continuance or "natural 
progression" of any preexisting left eye 
disability)?  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the physician.  The physician 
should adequately summarize the relevant 
history and clinical findings, and 
provide adequate reasons for the medical 
conclusions rendered.  

4.  With respect to the appellate issues 
involving the left elbow and wrist 
disabilities, the RO should arrange 
appropriate VA examination, such as 
orthopedic examination.  All indicated 
tests and studies should be performed, 
such as range of motion studies of the 
left elbow and wrist expressed in 
degrees.  If appellant has any neurologic 
manifestations attributable to the 
service-connected left elbow disability, 
a VA neurologic examination should be 
arranged.  

The examiner(s) should describe all 
clinical manifestations reasonably 
attributable to the service-connected 
left elbow and wrist disabilities in 
adequate detail.  For example, the 
examiner(s) should indicate whether the 
service-connected left elbow and wrist 
disabilities result in weakened movement, 
excess fatigability, or incoordination; 
and if so, describe the nature and 
severity thereof.  The examiner should 
indicate whether any painful left elbow 
or wrist motion is clinically elicited, 
and if so, the nature, location, and 
intensity of the pain should be described 
in detail.  Any objective indications of 
such pain should be described.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and 38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  
In the event appellant has any neurologic 
manifestations attributable to the 
service-connected left elbow disability, 
these manifestations should be described 
in adequate detail.  

The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected left elbow 
and wrist disabilities should be 
described in detail, including whether 
appellant has loss of use of the left 
hand.

5.  The RO should review any additional 
evidence submitted and readjudicate the 
appellate issues, under all appropriate 
statutory and regulatory provisions and 
legal theories.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




